
	
		II
		Calendar No. 283
		110th CONGRESS
		1st Session
		S. 423
		[Report No. 110–135]
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2007
			Mr. Akaka (for himself,
			 Mr. Craig, Mr.
			 Rockefeller, Mrs. Murray,
			 Mr. Ensign, Mr.
			 Webb, Mr. Sanders,
			 Mr. Brown, Ms.
			 Snowe, Ms. Mikulski, and
			 Mrs. McCaskill) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			July 24, 2007
			Reported by Mr. Akaka,
			 without amendment
		
		A BILL
		To increase, effective as of December 1,
		  2007, the rates of compensation for veterans with service-connected
		  disabilities and the rates of dependency and indemnity compensation for the
		  survivors of certain disabled veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Compensation Cost-of-Living
			 Adjustment Act of 2007.
		2.Increase in rates of
			 disability compensation and dependency and indemnity compensation
			(a)Rate
			 adjustmentEffective on
			 December 1, 2007, the Secretary of Veterans Affairs shall increase, in
			 accordance with subsection (c), the dollar amounts in effect on November 30,
			 2007, for the payment of disability compensation and dependency and indemnity
			 compensation under the provisions specified in subsection (b).
			(b)Amounts To be
			 increasedThe dollar amounts
			 to be increased pursuant to subsection (a) are the following:
				(1)Wartime
			 disability compensationEach
			 of the dollar amounts under section 1114 of title 38, United States
			 Code.
				(2)Additional
			 compensation for dependentsEach of the dollar amounts under sections
			 1115(1) of such title.
				(3)Clothing
			 allowanceThe dollar amount
			 under section 1162 of such title.
				(4)Dependency and
			 indemnity compensation to surviving spouseEach of the dollar amounts under
			 subsections (a) through (d) of section 1311 of such title.
				(5)Dependency and
			 indemnity compensation to childrenEach of the dollar amounts under sections
			 1313(a) and 1314 of such title.
				(c)Determination
			 of increase
				(1)PercentageExcept as provided in paragraph (2), each
			 dollar amount described in subsection (b) shall be increased by the same
			 percentage as the percentage by which benefit amounts payable under title II of
			 the Social Security Act (42 U.S.C. 401
			 et seq.) are increased effective December 1, 2007, as a result of a
			 determination under section 215(i) of such Act (42 U.S.C. 415(i)).
				(2)RoundingEach dollar amount increased under
			 paragraph (1), if not a whole dollar amount, shall be rounded to the next lower
			 whole dollar amount.
				(d)Special
			 ruleThe Secretary of
			 Veterans Affairs may adjust administratively, consistent with the increases
			 made under subsection (a), the rates of disability compensation payable to
			 persons under section 10 of Public Law 85–857 (72 Stat. 1263) who have not
			 received compensation under chapter 11 of title 38, United States Code.
			3.Publication of
			 adjusted ratesThe Secretary
			 of Veterans Affairs shall publish in the Federal Register the amounts specified
			 in section 2(b), as increased under that section, not later than the date on
			 which the matters specified in section 215(i)(2)(D) of the
			 Social Security Act (42 U.S.C.
			 415(i)(2)(D)) are required to be published by reason of a determination made
			 under section 215(i) of such Act during fiscal year 2008.
		
	
		July 24, 2007
		Reported without amendment
	
